Order entered January 18, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00498-CR

                      BRADRICK JERMAINE COLLINS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 5
                                  Dallas County, Texas
                         Trial Court Cause No. MA17-18552-F

                                          ORDER
       Before the Court is appellant’s January 16, 2019 first motion to amend/supplement his

brief. Appellant requests that the Court “grant leave to accept and stamp as FILED” an amended

brief. Although the Court received the motion, no amended brief was tendered that could be

accepted and stamped as filed.

       Accordingly, the Court GRANTS appellant’s motion to the extent appellant is permitted

to file an amended brief within TEN DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE